2010 Investor Meeting May 18, 2010 “Rethinking Reinsurance” Page 2 Forward Looking Statements This presentation contains forward-looking statements within the meaning of the U.S. federal securities laws. We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements in the U.S. Federal securities laws. These statements involve risks and uncertainties that could cause actual results to differ materially from those contained in forward-looking statements made on behalf of the Company. These risks and uncertainties include the impact of general economic conditions and conditions affecting the insurance and reinsurance industry, the adequacy of our reserves, our ability to assess underwriting risk, trends in rates for property and casualty insurance and reinsurance, competition, investment market fluctuations, trends in insured and paid losses, catastrophes, regulatory and legal uncertainties and other factors described in our most recent annual report on Form 10-K and Form 10-Q filed subsequent thereto and other documents on file with the Securities Exchange Commission. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Page 3 Today’s Agenda §Overview Len Goldberg, Chief Executive Officer §Underwriting Bart Hedges, President and Chief Underwriting Officer §Investments David Einhorn, Chairman of the Board §Financials Tim Courtis, Chief Financial Officer §Summary Len Goldberg, Chief Executive Officer §Q&A §Cocktails Page 4 Who We Are §Cayman Islands based specialist Property and Casualty Reinsurer with an A- rating from A.M. Best §Our “dual-engine” reinsurance and investment strategy is fundamentally different from other reinsurance companies §We seek to earn an economic profit on every reinsurance contract and every investment in all market conditions §We selectively offer customized reinsurance solutions in markets where capacity and alternatives are limited §We measure our progress by growth in book value per share over the long-term Page 5 Our Core Principles §We capitalize on inefficiencies in the reinsurance market §We employ “symmetric” and complementary reinsurance and investment strategies §We seek out and value long-term relationships with our client base §Our compensation structure focuses on the economics of the business, aligning our underwriting team with our shareholders Page 6 Greenlight Re’s Dual Engine Approach Underwriting Investment Concentrated portfolios Best risk-adjusted returns Deep value Long / Short Superior returns 88% of 2009 premium was frequency business Missed major recent disasters:hurricanes Ike and Gustav, Xynthia, Chilean earthquake Returns from both sides ofthe balance sheet Combined Ratio 95.9% ITD + Float Investment Return 9.7% annualized Compared to7.8% Bond Index 3.2% S&P 500 4.1% Nasdaq Page 7 How We Are Different % Frequency (Quota Share) % Top 5 U.S. Clients To Total 88% 77% Platinum Underwriters 27% 26% Everest Re 71% 14% Partner Re 65% 23% Transatlantic Re 70% 26% Sources: Company 10k, SNL data, 2009 Figures Page 8 Focused on Profitability §Keep expenses low to increase flexibility §2009 expenses were 3.2% of 2009 average capital §15 total staff after 4+ years of operation §Judiciously utilize our underwriting capital §Premium to capital ratio was 43.7% in 2009 §Good results in difficult markets §Well positioned for the next hardening market.
